Case 1:19-cv-02524-LTB Document 1 Filed 09/04/19 USDC Colorado Page 1 of 5




                             IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.: ______


Jennifer Light,

           Plaintiff,

Westlake Financial,

           Defendant.


                                             COMPLAINT


        For this Complaint, the Plaintiff, Jennifer Light, by undersigned counsel, states as

follows:

                                           JURISDICTION

        1.        This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                               PARTIES

        3.        Plaintiff, Jennifer Light (“Plaintiff”), is an adult individual residing in Colorado

Springs, Colorado, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.        Defendant Westlake Financial (“Westlake”), is a California business entity with

an address of 4751 Wilshire Boulevard, #100, Los Angeles, California 90010, and is a “person”

as defined by 47 U.S.C. § 153(39).
Case 1:19-cv-02524-LTB Document 1 Filed 09/04/19 USDC Colorado Page 2 of 5




                                              FACTS


       5.      Within the last year, Westlake started calling Plaintiff’s cellular telephone,

number 719-xxx-0926, regarding a payment on her account.

       6.      At all times mentioned herein, Westlake contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       7.      When Plaintiff answered the calls from Westlake, she heard a prerecorded

message instructing Plaintiff to hold for the next available representative.

       8.      During a live conversation in May 2019, Plaintiff demanded that all calls to her

cease immediately.

       9.      Thereafter, despite having been directed to cease communications, Westlake

continued placing automated calls to Plaintiff’s cellular telephone.

                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.


       10.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       11.     At all times mentioned herein and within the last four years, Defendant called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

       12.     Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

                                                 2
Case 1:19-cv-02524-LTB Document 1 Filed 09/04/19 USDC Colorado Page 3 of 5




         13.   The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by Sprint for which Plaintiff incurs charges for incoming calls pursuant to 47

U.S.C. § 227(b)(1).

         14.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         15.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         16.   Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         17.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         18.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Such other and further relief as may be just and proper.




                                                 3
Case 1:19-cv-02524-LTB Document 1 Filed 09/04/19 USDC Colorado Page 4 of 5




                   TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: September 4, 2019

                                        Respectfully submitted,

                                        By /s/ Sergei Lemberg

                                        Sergei Lemberg, Esq.
                                        CT Bar No.: 425027
                                        LEMBERG LAW LLC
                                        43 Danbury Road, 3rd Floor
                                        Wilton, CT 06897
                                        Telephone: (203) 653-2250
                                        Facsimile: (203) 653-3424
                                        E-mail: slemberg@lemberglaw.com
                                        Attorneys for Plaintiff

                                        Plaintiff:
                                        Jennifer Light
                                        5354 Palomino Ranch Pt. #105
                                        Colorado Springs, CO 80922




                                    4
Case 1:19-cv-02524-LTB Document 1 Filed 09/04/19 USDC Colorado Page 5 of 5
